Motion by the respondent Robert Michael Adelberg for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 7, 1975. By decision and order on motion of this Court dated December 7, 1998, the respondent was immediately suspended from the practice of law as a result of his conviction of a serious crime, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against him, and the issues were referred to the Honorable John J. Clabby, as Special Referee to hear and report. By opinion and order of this Court dated January 31, 2000, he was disbarred based on a Special Referee’s report which sustained one charge of professional misconduct *893(see Matter of Adelberg, 264 AD2d 9 [2000]). By decision and order on motion of this Court dated December 6, 2007, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to be an attorney, including but not limited to, his compliance with the conditions of his suspension as a certified public accountant for the years 1999 to 2001, and the filing of an affidavit of compliance pursuant to 22 NYCRR 691.10. Upon the papers filed in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent Robert Michael Adelberg is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Robert Michael Adelberg to the roll of attorneys and counselors-at-law. Prudenti, EJ., Mastro, Rivera, Fisher and Covello, JJ., concur.